Exhibit 3-a CERTIFICATE OF INCORPORATION OF CHINA INTERNATIONAL ENTERPRISES CORP. The undersigned, being of legal age, in order to form a corporation underand pursuant to the laws of the State of Delaware, does hereby set forth asfollows: FIRST: The name of the corporation is: CHINA INTERNATIONAL ENTERPRISES CORP. SECOND: The address of the initial registered agent and registered officeof this corporation in this state is c/o Harvard Business Services, Inc., 25Greystone Manor, City of Lewes, County of Sussex, State of Delaware 19958 andthe name of the registered agent at said address is Harvard Business Services,Inc. THIRD: The purpose of the corporation is to engage in any lawful act oractivity for which corporations may be organized under the corporation laws ofthe State of Delaware. FOURTH: This corporation is authorized to issue two classes of stock to bedesignated, respectively, "Common Stock" and "Preferred Stock." The total numberof shares that this corporation is authorized to issue is sixty-one million(61,000,000) shares. Sixty million (60,000,000) shares shall be Common Stockeach with a par value of $0.001 per share and one million (1,000,000) sharesshall be Preferred Stock, each with a par value of $0.001 per share. The Boardof Directors, subject to the limitations prescribed by law and the provisions ofthis Article FOURTH, to provide by resolution or resolutions for the issuance ofthe shares of Preferred Stock in one or more series, and by the filing acertificate pursuant to the applicable law of the State of Delaware, toestablish from time to time the number of shares included in any such series,and to fix the designation, powers, preferences and rights of any such seriesand the qualifications, limitations or restrictions thereof. FIFTH: The name and address of the incorporator is as follows: I Name Address Jay Weil 600 Madison Avenue, 14th Floor Guzov Ofsink Flink, LLC New York, New York 10022 1 SIXTH: The following provisions are inserted for the management of thebusiness and for the conduct of the affairs of the corporation, and for furtherdefinition, limitation and regulation of the powers of the corporation and ofits directors and stockholders: (1) The number of directors of the corporation shall be such as fromtime to time shall be fixed by, or in the manner provided in theBy-laws. Election of directors need not be by ballot unless theBy-laws so provide. (2) The Board of Directors shall have power without the assent or voteof the stockholders: (a) To make, alter, amend, change, add to or repeal the By-laws ofthe corporation; to fix and vary the amount of capital to be reserved forany proper purpose; to authorize and cause to be executed mortgages andliens upon all or any part of the property of the corporation; todetermine the use and disposition of any surplus or net profits; and tofix the times for the declaration and payment of dividends. (b) To determine from time to time whether, and to what times andplaces, and under what conditions the accounts and books of thecorporation (other than the stock ledger) or any of them, shall be open tothe inspection of the stockholders. (3) The directors in their discretion may submit any contract or act forapproval or ratification at any annual meeting of the stockholders,at any meeting of the stockholders called for the purpose ofconsidering any such act or contract, or through a written consentin lieu of a meeting in accordance with the requirements of theGeneral Corporation Law of Delaware as amended from time to time,and any contract or act that shall be so approved or be so ratifiedby the vote of the holders of a majority of the stock of thecorporation which is represented in person or by proxy at suchmeeting (or by written consent whether received directly or througha proxy) and entitled to vote thereon (provided that a lawful quorumof stockholders be there represented in person or by proxy) shall beas valid and as binding upon the corporation and upon all thestockholders as though it had been approved, ratified, or consentedto by every stockholder of the corporation, whether or not thecontract or act would otherwise be open to legal attack because ofdirectors' interest, or for any other reason. 2 (4) In addition to the powers and authorities herein before or bystatute expressly conferred upon them. the directors are herebyempowered to exercise all such powers and do all such acts andthings as may be exercised or done by the corporation; subject,nevertheless, to the provisions of the statutes of Delaware, of thiscertificate, and to any by-laws from time to time made by thestockholders; provided, however, that no by-laws so made shallinvalidate any prior act of the directors which would have beenvalid if such by-law had not been made. SEVENTH: No director shall be liable to the corporation or any of itsstockholders for monetary damages for breach of fiduciary duty as a director,except with respect to (1) a breach of the director's duty of loyalty to thecorporation or its stockholders, (2) acts or omissions not in good faith orwhich involve intentional misconduct or a knowing violation of law, (3)liability under Section 174 of the Delaware General Corporation Law or (4) atransaction from which the director derived an improper personal benefit, itbeing the intention of the foregoing provision to eliminate the liability of thecorporation's directors to the corporation or its stockholders to the fullestextent permitted by Section 102 (b) (7) of the Delaware General Corporation Law,as amended from time to time. The corporation shall indemnify to the fullestextent permitted by Sections 102 (b)(7) and 145 of the Delaware GeneralCorporation Law, as amended from time to time, each person that such Sectionsgrant the corporation the power to indemnify. EIGHTH: Whenever a compromise or arrangement is proposed between thiscorporation and its creditors or any class of them and/or between thiscorporation and its stockholders or any class of them, any court of equitablejurisdiction within the State of Delaware, may, on the application in a summaryway of this corporation or of any creditor or stockholder thereof or on theapplication of any receiver or receivers appointed for this corporation underthe provisions of Section 291 of Title 8 of the Delaware Code or on theapplication of trustees in dissolution or of any receiver or receivers appointedfor this corporation under the provisions of Section 279 Title 8 of the DelawareCode order a meeting of the creditors or class of creditors, and/or of thestockholders or class of stockholders of this corporation, as the case may be,to be summoned in such manner as the said court directs. If a majority in numberrepresenting three-fourths in value of the creditors or class of creditors,and/or of the stockholders or class of stockholders of this corporation , as thecase may be, agree to any compromise or arrangement and to any reorganization ofthis corporation as consequence of such compromise or arrangement, the saidcompromise or arrangement and the said reorganization shall, if sanctioned bythe court to which the said application has been made, be binding on all thecreditors or class of creditors, and /or on all the stockholders or class ofstockholders, of this corporation, as the case may be, and also on thiscorporation. 3 NINTH: The corporation reserves the right to amend, alter, change orrepeal any provision contained in this certificate of incorporation in themanner now or hereafter prescribed by law, and all rights and powers conferred herein on stockholders, directors and officers are subject to this reservedpower. IN WITNESS WHEREOF, the undersigned hereby executes this document andaffirms that the facts set forth herein are true under the penalties of perjury this 12th day of January, 2005 By: /s/Jay Weil Jay Weil Incorporator 4
